 

Case 1:19-cv-09584-GBD Document 54

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a er rn rr ry X
EDDYSTONE RAIL COMPANY, LLC, :

Plaintiff,

ORDER
-against-
19 Civ. 9584 (GBD)

BANK OF AMERICA, N.A. et al., :

Defendants. :
ee | xX

GEORGE B. DANIELS, United States District Judge:

The parties’ stipulated briefing schedule is GRANTED and is as follows:

Defendants shall answer, move or otherwise respond to Plaintiff's Complaint, (ECF No. I-
1), on or before October 22, 2020.

Plaintiff shall file its opposition on or before December 21, 2020.

Defendants shall file its reply on or before January 21, 2021.

All counsel in the above-captioned case are directed to appear before this Court on

February 2, 2021 at 10:30 a.m. for a status conference and/or oral argument.

Dated: New York, New York SO ORDERED.

October 2, 2020
Garne. & Dota

CEPR GB. DANIELS
ited States District Judge

 

 

 
